DETAILED ACTION
The communication is in response to the application received 10/20/2020, wherein claims 1-18 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019128554.2, filed on 10/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 2-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
In the present instance, claim 2 recites the broad recitation “at least one parameter is generated based on an analysis of a sensor signal of the image sensor encoding the image sequence and/or the video data stream”, and the claim also recites “particularly the video signal, wherein the parameter is preferably adjusted dynamically, particularly by the image processing unit” which is the narrower statement of the range/limitation. Claim 2 also recites the broad recitation “if a variable relevant for the display of the video data stream on the monitor”, and the claim also recites “such as a dynamic range of an image brightness, a color or contrast space to be displayed, or the like, changes significantly” which is the narrower statement of the range/limitation. 

such as a background lighting and/or a dynamic range to be resolved of an image brightness and/or a color space and/or an image contrast, and/or wherein control data and/or display parameters can be generated from the metadata, particularly by the monitor,” which is the narrower statement of the range/limitation.

Claim 4 recites the broad recitation “at least one parameter is generated before transmitting the video signal to the monitor, but only after producing the video signal”, and the claim also recites “particularly in such a manner that the at least one parameter is transmitted to the monitor synchronously with an associated chronological section of the video signal,17 1195-0003 P 20 1121 C USsuch that the display of the chronological section on the monitor can be adjusted live without a time delay” which is the narrower statement of the range/limitation.

Claim 5 recites the broad recitation “the display of the video signal, and thus of the video data stream encoded therein, is adjusted based on the at least one parameter transmitted”, and the claim also recites “preferably globally for respective frames of the video data stream, particularly by the monitor, and/or wherein a dynamic range and/or a resolution capacity of the monitor, for example with respect to a potential display of brightness and/or color and/or contrast values is taken into account when generating the at least one parameter” which is the narrower statement of the range/limitation.

preferably the at least one parameter is generated in real time and/or transmitted synchronously together with the live video signal to the monitor” which is the narrower statement of the range/limitation.

Claim 7 recites the broad recitation “the at least one parameter is dynamically generated from the video data stream”, and the claim also recites “particularly in such a manner that the at least one parameter changes automatically as soon as at least one evaluation parameter, which is preferably obtained from the video data stream, changes significantly, particularly wherein the at least one evaluation parameter is obtained from brightness and/or color and/or contrast values of the image sequence and/or the at least one evaluation parameter is compared to a threshold value” which is the narrower statement of the range/limitation.

Claim 8 recites the broad recitation “the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios”, and the claim also recites “particularly for different image recording conditions during a specific class of surgical interventions, wherein preferably a selection device, preferably of the image processing unit, selects a respective current parameter set from the stored parameter sets, preferably in real time, for transmission to the monitor” which is the narrower statement of the range/limitation.

particularly wherein the selection is based on a determined dynamic range and/or a determined distribution of an image brightness and/or an image contrast and/or of image colors or the like, of the sensor signal or the video data stream, respectively” which is the narrower statement of the range/limitation.

Claim 10 recites the broad recitation “the selection of the current parameter set is made by a user of the endoscope”, and the claim also recites “for example based on a selection of preset parameter sets offered by the endoscopy system, each of which being optimized for typical recording conditions of a respective class of surgical interventions, particularly in such a manner that, in a static transmission mode between two selections made by the user, static metadata and/or static control data is transmitted to the monitor” which is the narrower statement of the range/limitation.

Claim 11 recites the broad recitation “an image evaluation of the video data stream performed for generating the at least one parameter”, and the claim also recites “particularly one used for selecting the current parameter set, is based on an algorithm which can be trained using sample image data and thus implements an artificial intelligence for identifying typical image scenarios, particularly individual phases of a surgical intervention, wherein preferably the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, particularly wherein the weighting is retrieved from  preferably during the procedure, to generate the at least one parameter based on the weighting” which is the narrower statement of the range/limitation.

Claim 12 recites the broad recitation “the at least one parameter is transmitted to the monitor together with the video signal via a common data transmission link”, and the claim also recites “for example, a radio connection or a video cable, preferably using an industrial standard for data transmission, such as HDR, or wherein the at least one parameter is transmitted separately from the video signal via a separate data transmission link, for example, a separate control cable, to the monitor” which is the narrower statement of the range/limitation.

Claim 13 recites the broad recitation “the transmission of the video signal is adjusted depending on the at least one parameter”, and the claim also recites “which, for example, provides information about a required dynamic range, particularly by adjusting a compression method used for transmitting the video data stream or a resolution of frames of the image sequence transmitted” which is the narrower statement of the range/limitation.

Claim 15 recites the broad recitation “a display of the video signal on the monitor can be adjusted using the at least one parameter”, and the claim also recites “particularly wherein the at least one parameter comprises metadata which characterizes the video data stream to be displayed and/or control data for adjusting display parameters of the monitor” which is the narrower statement of the range/limitation.

particularly depending on an instantaneous variable if the video data stream or the video signal which is relevant to the display of the video data stream on the monitor” which is the narrower statement of the range/limitation.

Claim 17 recites the broad recitation “the image processing unit and thus the parameter generator are located in a camera control unit of the endoscopy system”, and the claim also recites “preferably wherein the camera control unit is spatially separated from the endoscope to keep heat produced when generating the at least one parameter, particularly the metadata and/or control data away from the endoscope, and/or wherein the camera control unit is configured to transmit the at least one parameter generated20 1195-0003 P 20 1121 C UStogether with the video signal to the monitor, particularly preferably via a common data transmission link, for example, a video cable or a radio connection” which is the narrower statement of the range/limitation.

Claim 18 recites the broad recitation “a monitor for displaying the video signal”, and the claim also recites “particularly wherein the monitor is configured to automatically adjust the display of the video signal and thus of the video data stream encoded therein based on the at least one parameter transmitted, that is, particularly based on transmitted metadata and/or control data, particularly globally for respective frames of the video data stream, and/or wherein the parameter generator is set to a dynamic range and/or a resolution capacity of the monitor, for example, with 

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 2 further recites “a variable relevant for the display of the video data stream on the monitor, such as a dynamic range of an image brightness, a color or contrast space to be displayed, or the like, changes significantly.”
Claim 7 further recites “the at least one parameter changes automatically as soon as at least one evaluation parameter, which is preferably obtained from the video data stream, changes significantly.”
It is unclear how much change is significantly as cited in claims 2 and 7. The metes and bound of the claim limitations are not clearly set. Therefore, the claims limitations in claims 2 and 7 are indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 12-14 and 19are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075).
Regarding claim 1, Richmond discloses a method of performing an endoscopy procedure (Richmond [0036]: an endoscope system), comprising the steps of:
recording an image sequence using an image sensor of an endoscopy system (Richmond Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images); 
(Richmond [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing); 
transmitting the video data stream to a monitor by means of the video signal to be displayed by the monitor (Richmond [0038]: processed frame is passed to display); and wherein, when producing the video signal, at least one parameter is generated by the image processing unit, which parameter is used to automatically adjust a display of the video signal on the monitor (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame), 
Richmond does not explicitly disclose the at least one parameter is transmitted to the monitor to automatically adjust the video signal. 
However, Richmond discloses transmitting the parameter to automatically adjust the video signal (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain).
Furthermore, Boyd discloses the at least one parameter is transmitted to the monitor to adjust the video signal (Boyd [0046]: after input video is captured, production tools can perform content mastering operations on the input video which can include exposure correction, tone mapping, color gamut mapping ,…. The content mastering stage produces sample values of content-mastered video as well as metadata. The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback; [0095]: A video playback system receives encoded data for the video along with metadata and use the data to generate image for display; [0058], [0005]: the video play system has a display device which can be computer monitor; [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata).
Richmond and Boyd are analogous art because they are from the same field of endeavor of image processing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, Boyd, to use the parameter in the metadata to perform content mastering during playback on a display device to improve the perceptual quality of the video as shown on the display device (Boyd [0005]-[0006]).

Regarding claim 2, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein the at least one parameter is generated based on an analysis of a sensor signal of the image sensor encoding the image sequence and/or the video data stream, particularly the video signal, wherein the parameter is preferably adjusted dynamically, particularly by the image processing unit, if a variable relevant for the display of the video data stream on the monitor, such as a dynamic range of an image brightness, a color or contrast space to be displayed, or the like, changes significantly (Richmond [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 3, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter comprises metadata which characterizes the video data stream to be displayed and/or control data for adjusting display (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain, hence control data for adjusting display parameters; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness).  
Boyd also discloses at least one parameter comprises metadata which characterizes the video data stream to be displayed and/or control data for adjusting display parameters of the monitor (Boyd [0046]: The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback).

Regarding claim 5, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the display of the video signal, and thus of the video data stream encoded therein, is adjusted based on the at least one parameter transmitted, preferably globally for respective frames of the video data stream, particularly by the monitor, and/or (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain, hence control data for adjusting display parameters; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness).  


Regarding claim 6, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the image sequence includes real-time images, such that a live video signal is transmitted to the monitor, wherein preferably the at least one parameter is generated in real time and/or transmitted synchronously together with the live video signal to the monitor and/or wherein the at least one parameter is continuously generated together with the live video signal, while the image sequence is recorded using the image sensor of the endoscopy system and/or wherein the at least one parameter is added in real time to the video signal during image recording to dynamically adjust the display of the video signal in real time (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame; [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0067]: the statistics module collects real-time statistics about each frame in the video stream).  

Regarding claim 7, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is dynamically generated from the video data stream, particularly in such a manner that the at least one parameter changes automatically as soon as at least one evaluation parameter, which is preferably obtained from the video data stream, changes significantly, particularly wherein the at least one evaluation parameter is obtained from brightness and/or color and/or contrast values of the image sequence and/or the at least one evaluation parameter is compared to a threshold value  (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline dynamically, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 12, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is transmitted to the monitor together with the video signal via a common data transmission link, for example, a radio connection or a video cable, preferably using an industrial standard for data transmission, such as HDR, or wherein the at least one parameter is transmitted separately from the video signal via a separate data transmission link, for example, a separate control cable, to the monitor (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0054], [0062]: cables are used; [0160]: a computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).19 1195-0003 P 20 1121 C US  
Boyd also discloses the at least one parameter is transmitted to the monitor together with the video signal via a common data transmission link, for example, a radio connection or a video cable, preferably using an industrial standard for data transmission, such as HDR, or wherein the at least one parameter is transmitted separately from the video signal via a separate data transmission link, for example, a separate control cable, to the monitor (Boyd [0037], [0054], [0058]: operable communication link can be wired or wireless network connection to connect the display device and other devices. The display device can be an HDR display device as in [0058]).

Regarding claim 13, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the transmission of the video signal is adjusted depending on the at least one parameter, which, for example, provides information about a required dynamic range, particularly by adjusting a compression method used for transmitting the video data stream or a resolution of frames of the image sequence transmitted (Richmond [0038]: the video pipeline 140 further processes the video image; [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence the gain of the video pipeline is the transmission of the video signal that is adjusted based on the brightness).  

Regarding claim 14, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein a monitor used in the procedure has a dynamic range of at least 10 bits and wherein the at least one parameter is adapted for these dynamic ranges.  
However, Boyd discloses a monitor used in the procedure has a dynamic range of at least 10 bits and wherein the at least one parameter is adapted for these dynamic ranges (Boyd [0038], [0040], [0042], [0070]: HDR video format use 10 bits can be used. The display device can be an HDR display device as in [0058]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, Boyd, for improved quality video image (Boyd [0003], [0005]).

Regarding claim 19, Richmond discloses a non-transitory computer readable medium comprising instructions configured to adapt a control device of an endoscopy system to:
record an image sequence using an image sensor of an endoscopy system (Richmond Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images); 
generate a video data stream from the image sequence via an image processing unit of the endoscopy system; produce a video signal (Richmond [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing); 
transmit the video data stream to a monitor by means of the video signal to be displayed by the monitor (Richmond [0038]: processed frame is passed to display); and 
wherein, when producing the video signal, at least one parameter is generated by the image processing unit, which parameter is used to adjust a display of the video signal on the monitor (Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).
Richmond does not explicitly disclose the at least one parameter is transmitted to the monitor to automatically adjust the video signal. 
However, Richmond discloses transmitting the parameter to adjust the video signal (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain).
Furthermore, Boyd discloses the at least one parameter is transmitted to the monitor to adjust the video signal (Boyd [0046]: after input video is captured, production tools can perform content mastering operations on the input video which can include exposure correction, tone mapping, color gamut mapping ,…. The content mastering stage produces sample values of content-mastered video as well as metadata. The metadata include some syntax elements that can indicate parameters that preserve details of the input video and other properties of the video, or parameters for preferences in content mastering operation during playback; [0095]: A video playback system receives encoded data for the video along with metadata and use the data to generate image for display; [0058], [0005]: the video play system has a display device which can be computer monitor; [0097]-[0098]: after decoding, the video playback system can adjust content mastering operations to the capabilities of the display device, to preferences indicated in metadata by a content provider. The metadata can describe the properties of the video and preferences of a content provider; [0102], [0105]-[0106]: the video playback system can perform exposure correction, tone mapping or color gamut mapping on the video picture using received metadata) 
Richmond and Boyd are analogous art because they are from the same field of endeavor of image processing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, and further incorporate having the at least one parameter is transmitted to the monitor to adjust the video signal, as taught by Boyd, to use the parameter in the metadata to perform content mastering during playback on a display device to improve the perceptual quality of the video as shown on the display device (Boyd [0005]-[0006]).

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of Tucker et al. (US 2015/0110202) hereinafter Tucker.
Regarding claim 4, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses wherein the at least one parameter is generated before transmitting the video signal to the monitor, particularly in such a manner that the at least one parameter is transmitted to the monitor synchronously with an associated chronological section of the video signal,17 1195-0003 P 20 1121 C USsuch that the display of the chronological section on the monitor can be adjusted live without a time delay (Richmond [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain. Hence, generating metadata before transmitting the video signal since the metadata is attached to the video signal for transmitting).  
	Richmond do not explicitly disclose wherein the at least one parameter is generated only after producing the video signal.
	However, Tucker discloses the at least one parameter is generated only after producing the video signal (Tucker [0041]: video encoder generates encoded data and header. The header comprises metadata that describes properties of the encoded video data that are only known after the whole of the input file has been encoded. Hence, metadata contain properties of parameters that is generated after encoding, i.e. producing the video signal).
Richmond and Boyd and Tucker are analogous art because they are from the same field of endeavor of image processing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having the at least one parameter is generated only after producing the video signal, as taught by Tucker, to signal the parameters of the video signal based on the generated video signal (Tucker [0041]).

Claims 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of On (US 2012/0262559).
Regarding claim 8, Richmond and Boyd disclose all the limitations of claim 1.
Richmond discloses a collection of parameter sets optimized for different image scenarios, particularly for different image recording conditions during a specific class of surgical interventions, wherein preferably a selection device, preferably of the image processing unit, selects a respective current parameter set from the stored parameter sets, preferably in real time, for transmission to the monitor (Richmond [0103], [0142]-[0148]: different display modes can be used and selected by the surgeon using a switch in a user interface; [0060]: the central controller can be a processor; [0158], [0160]-[0161]: the processor is coupled to a memory. A computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).
Richmond does not explicitly disclose wherein the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios.
However, On discloses wherein the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios (On Figs. 1-2, [0032]: an endoscope apparatus having a control device 300 (processor section) and an imaging section 102 (insertion section); [0109]: the control device 300 has a selection section 212, which includes a storage section 402; [0065]: the relationship between imaging section ID, the image size, imaging method and the shake correction ID are stored in storage section 402, hence collection of parameter sets for different image scenarios are stored in internal memory of the endoscopy system)
 Richmond and Boyd and On are analogous art because they are from the same field of endeavor of image processing system.
Richmond and Boyd, and further incorporate having the at least one parameter is stored in an internal memory of the endoscopy system in the form of a collection of parameter sets optimized for different image scenarios, as taught by On, to improve imaging and diagnostic capability (On [0066]).

Regarding claim 9, Richmond and Boyd and On disclose all the limitations of claim 8.
Richmond discloses wherein the selection of the current parameter set is made based on an analysis of a sensor signal of the image sensor, which signal encodes the image sequence, and/or based on an image evaluation of the video data stream obtained from the sensor signal, particularly wherein the selection is based on a determined dynamic range and/or a determined distribution of an image brightness and/or an image contrast and/or of image colors or the like, of the sensor signal or the video data stream, respectively (Richmond [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 10, Richmond and Boyd and On disclose all the limitations of claim 8.
Richmond discloses wherein, alternatively or in addition, the selection of the current parameter set is made by a user of the endoscope, for example based on a selection of preset parameter sets offered by the endoscopy system, each of which being optimized for typical recording conditions of a respective class of surgical interventions, particularly in such a manner that, in a static transmission mode between two selections made by the user, static metadata and/or static control data is transmitted to the monitor (Richmond [0103], [0142]-[0148]: different display modes can be used and selected by the surgeon using a switch in a user interface; [0059]: display mode select switch provides a signal to a user interface that in turn passes the selected display mode to system process). 

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Boyd (U.S. 2018/0233075), further in view of Kotian et al. (US 2019/0090954) whereinafter Kotian.
Regarding claim 11, Richmond and Boyd disclose all the limitations of claim 1.
Richmond does not explicitly disclose wherein an image evaluation of the video data stream performed for generating the at least one parameter, particularly one used for selecting the current parameter set, is based on an algorithm which can be trained using sample image data and thus implements an artificial intelligence for identifying typical image scenarios, particularly individual phases of a surgical intervention, wherein preferably the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, particularly wherein the weighting is retrieved from the memory, preferably during the procedure, to generate the at least one parameter based on the weighting.  
Kotian discloses an image evaluation of the video data stream performed for generating the at least one parameter, particularly one used for selecting the current parameter set, is based on an algorithm which can be trained using sample image data and thus implements an artificial intelligence for identifying typical image scenarios, particularly individual phases of a surgical intervention, wherein preferably the algorithm is trained by means of human-supervised learning based on sample image data and/or a learned weighting of at least one evaluation parameter of the image evaluation is stored in an internal memory of the endoscopy system, particularly wherein the weighting is retrieved from the memory, preferably during the procedure, to generate the at least one parameter based on the weighting (Kotian [0018], [0039], [0032]: surgical system include endoscope which use artificial intelligence AI; [0045[: the AI enabled controller can provide operational controls to graphical displays to adjust user interface or display configurations based upon a determined current surgical procedure step, recent procedure event, or predicted upcoming procedure step or event, and may provide operational controls to an interventional imaging system to set up operational parameters for imaging function).
Richmond and Boyd and Kotian are analogous art because they are from the same field of endeavor of image processing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond and Boyd, and further incorporate having an image evaluation of the video data stream performed for generating the at least one parameter, particularly one used for selecting the current parameter set, is based on an algorithm which can be trained using sample image data and thus implements an artificial intelligence for identifying typical image scenarios, particularly Kotian, to enhance surgical procedure analysis and interpretation over time (Kotian [0032])

Claim 15-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Richmond et al. (US 2017/0095297) hereinafter Richmond, in view of Malinskiy et al. (US 2019/0357758) whereinafter Malinskiy.
Regarding claim 15, Richmond discloses an endoscopy system (Richmond [0036]: an endoscope system), comprising:
an endoscope having an image sensor for outputting a sensor signal and an image processing unit for generating a video data stream by processing the sensor signal and for outputting a video signal and which can be displayed on a monitor (Richmond  Fig. 1B, [00036]-[0038]: endoscope system having image sensor to capture images; [0059]-[0060]: a central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing; [0038]: processed frame is passed to display on display unit 151); 
(Richmond [0042], [0044]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating adjustment for a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Richmond does not explicitly disclose encoding the image sequence and outputting a video signal which encodes the video data stream.
However, Malinskiy discloses encoding the image sequence and outputting a video signal which encodes the video data stream (Malinskiy Figs. 1 and 10, [0071], [0002]: an endoscope having a central processing unit 37 which encodes video signals from image sensor 35).
Richmond and Malinskiy are analogous art because they are from the same field of endeavor of image processing system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Richmond, Malinskiy, to transfer large amount of data needed for latency free, real-time video and command and control signal with appropriate bandwidth (Malinskiy [0128]).

Regarding claim 16, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the image processing unit is configured to continuously analyze the sensor signal and/or the video data stream to dynamically adjust the at least one parameter using the parameter generator, particularly depending on an instantaneous variable if the video data stream or the video signal which is relevant to the display of the video data stream on the monitor (Richmond [0042], [0044], [0145], [0049]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame).  

Regarding claim 17, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the image processing unit and thus the parameter generator are located in a camera control unit of the endoscopy system, preferably wherein the camera control unit is spatially separated from the endoscope to keep heat produced when generating the at least one parameter, particularly the metadata and/or control data away from the endoscope, (Richmond [0059]-[0060]: central controller 160 having a system process 162; [0016]: camera control unit receive video stream from a camera of the system; [0018]-[0019], [0023], [0067]-[0073]: the camera control unit include statistic module to create a brightness histogram for a frame in the video stream, and control loops to automatically adjust video pipeline so that the display scene has a target brightness, hence parameter generator; [0038]: camera control unit 130 processes frames in the video stream and then passes to video pipeline 140 for further processing; [0138]: attaching metadata to the video frame signal that travel throughout system with the video stream, i.e. attaching metadata to frame in the video stream. The metadata includes camera exposure time, illuminator brightness, and video pipeline gain; [0054], [0062]: cables are used; [0160]: a computer system or connection to another computer via modems and analog lines, or digital interfaces and digital carrier line can be used).  
	 
Regarding claim 18, Richmond and Malinskiy disclose all the limitations of claim 15.
Richmond discloses wherein the endoscopy system further comprises: a monitor for displaying the video signal, particularly wherein the monitor is configured to automatically adjust the display of the video signal and thus of the video data stream encoded therein based on the at least one parameter transmitted, that is, particularly based on transmitted metadata and/or control data, particularly globally for respective frames of the video data stream, and/or wherein the parameter generator is set to a dynamic range and/or a resolution capacity of the monitor, for (Richmond Fig. 1B, [0038]: processed frame is passed to display on display unit 151; [0042], [0044], [0145]: as endoscope moves away from tissues or toward the tissues, if gain and exposure control loop detects a decrease or increase in overall brightness of a scene captured by the image sensor, the control loop automatically commands video pipeline 140 to increase or decrease the gain that controls the brightness of the scene displayed on display unit 151 so that the display scene has a target brightness, hence generating a command for adjust a gain of the processing pipeline, i.e. a parameter, to adjust a brightness of display of the video frame). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenebaum (U.S 2015/0245043) discloses changes in conditions (e.g. ambient light, video content, display characteristics, display setting, etc.) may be automatically detected and used to responsively adjust the rendering and display of HDR video content in real-time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486